internal_revenue_service national_office technical_advice_memorandum june third party communication none date of communication not applicable number release date index nos control no tam-118359-98 -------------------- ----------------------------------------------- taxpayers' names taxpayers' address taxpayers' eins year involved date of conference legend x y taxpayers ------------------------------------ ------------------------ ---------------------------------- ----------------- --------------------- ------- ------------- ---------------------- ----------------------- ------------------------------------------------------------------ partnership --------------------------------------- state ------------ company --------------------------------------- issue is a recharacterization of the taxpayers' activities from nonpassive to passive for purposes of the passive_activity_loss and credit limit rules of sec_469 of the internal_revenue_code a change in a method_of_accounting for purposes of sec_446 and sec_481 tam-118359-98 conclusion the recharacterization of the taxpayers' activities from nonpassive to passive for purposes of the passive_activity_loss and credit limit rules of sec_469 is not a change in a method_of_accounting for purposes of sec_446 and sec_481 facts x owns a one percent general_partner interest and x and y collectively the taxpayers own a percent limited_partner interest through their living_trust in partnership a state limited_partnership partnership developed a nursing home in state and hired a management company company to operate the nursing home in exchange for a fee plus a portion of the profits the nursing home became fully operational in the taxpayers determined that they materially participated in the nursing home from through and therefore they treated the majority of the losses flowing from the partnership as not being subject_to the passive loss limitation rules under sec_469 treatment of the losses for the through tax years as nonpassive resulted in the losses either being carried back to prior years or offsetting other income in those years this treatment allowed the taxpayers to offset their ordinary_income with the losses from the nursing home on their tax returns from through taxpayers' tax_year is under examination an examiner has questioned whether the taxpayers were correct in deciding that their ownership of the nursing home was not a passive_activity in specifically questioned is whether the taxpayers were correct when they decided that they materially participated as defined in sec_469 in the nursing home activity in the examiner's position is that the taxpayers did not materially participate in the activity in and that the nursing home ownership was a passive_activity which resulted in the taxpayers being subject_to the passive_activity_loss and credit limit rules of sec_469 in the examiner has requested guidance with respect to whether a recharacterization of the taxpayers' activities from nonpassive to passive for purposes of sec_469 is a change in a method_of_accounting for purposes of sec_446 requiring the computation of an adjustment under sec_481 the taxpayers do not agree with the examiner's sec_469 position however the taxpayers and the examiner have agreed that only the change in a method_of_accounting issue would be submitted to the national_office for consideration both the taxpayers and the examiner have agreed that the national_office should assume for purposes of answering the change in a method_of_accounting issue that the examiner is correct in regard to the taxpayers' lack of material_participation in the nursing home activity thus for purposes of this technical_advice_memorandum the national_office will assume that the taxpayers did not materially participate in the nursing home activity tam-118359-98 in and were therefore subject_to the passive_activity_loss and credit limit rules of sec_469 in that year law and analysis sec_446 states the general_rule that taxable_income shall be computed under the method_of_accounting on the basis of which the taxpayer regularly computes income in keeping its books see sec_1_446-1 of the income_tax regulations sec_1_446-1 provides in pertinent part that the term method_of_accounting includes not only the over-all method_of_accounting of the taxpayer but also the accounting treatment of any item examples of such over-all methods are the cash_receipts_and_disbursements_method and an accrual_method sec_1_446-1 provides the rules governing the adoption or change_of a method_of_accounting see also revproc_97_27 1997_1_cb_680 which provides the general procedures for obtaining the consent of the commissioner of internal revenue to change a method_of_accounting for federal_income_tax purposes sec_1 e ii a states that a change in the method_of_accounting includes a change in the over-all plan of accounting for gross_income or deductions or a change in the treatment of any material_item used in such over-all plan although a method_of_accounting may exist under this definition without the necessity of a pattern of consistent treatment of an item in most instances a method_of_accounting is not established for an item without such consistent treatment a material_item is any item which involves the proper time for the inclusion of the item in income or the taking of a deduction sec_1_446-1 provides in pertinent part that a change in method_of_accounting does not include correction of mathematical or posting errors or errors in the computation of tax_liability also a change in method_of_accounting does not include adjustment of any item_of_income or deduction that does not involve the proper time for the inclusion of the item_of_income or the taking of a deduction a change in the method_of_accounting also does not include a change in treatment resulting from a change in underlying facts revproc_97_27 sec_2 explains that in determining whether a taxpayer's accounting practice for an item involves timing generally the relevant revrul_90_38 1990_1_cb_57 explains that the treatment of a material_item in the same way in determining the gross_income or deductions in two or more consecutively filed tax returns represents consistent treatment of that item for purposes of sec_1_446-1 however if a taxpayer treats an item properly in the first return that reflects the item it is not necessary for the taxpayer to treat the item consistently in two or more consecutive tax returns tam-118359-98 question is whether the practice permanently changes the amount of the taxpayer's lifetime income if the practice does not permanently affect the taxpayer's lifetime income but does or could change the tax_year in which the income is reported it involves timing and is therefore a method_of_accounting revproc_97_27 sec_2 states that a change in the characterization of an item may also constitute a change in method_of_accounting if the change has the effect of shifting income from one period to another sec_481 provides in pertinent part that when computing a taxpayer's taxable_income for any_tax year if such computation is under a method_of_accounting different from the method under which the taxpayer's taxable_income for the preceding tax_year was computed then there shall be taken into account those adjustments that are determined to be necessary solely by reason of the change in order to prevent amounts from being duplicated or omitted sec_469 generally defines passive_activity as any activity which involves the conduct_of_a_trade_or_business in which the taxpayer does not materially participate and any rental_activity sec_469 denies certain taxpayers the use of deductions arising from passive activities to offset income from personal services portfolio_income and income from a trade_or_business which is not a passive_activity nonpassive_income generally deductions arising from passive activities may only be used to offset the income arising from passive activities if in any_tax year a deduction arising from a passive_activity can not be fully used against the income from the passive_activity and the net_income from other passive activities the taxpayer is permitted to carryforward the unused portion of the deduction when the taxpayer disposes of its interest in the passive_activity in a fully taxable transaction with an unrelated party if any unused deduction from the disposed of activity remains after first being used to offset income from the disposition of the activity and net_income from other passive activities the taxpayer may apply the excess deduction to offset other income thus sec_469 divides certain taxpayers' activities into two categories--passive or not passive then sec_469 places special restrictions on the use of losses arising from activities characterized as passive for a number of years including the taxpayers have been required to determine whether the nursing home activity was a passive_activity subject_to the passive_activity_loss limit rules of sec_469 basically this has required that the taxpayers determine whether based on the facts for that year they materially participated in their nursing home activity if they materially participated the nursing home activity was not tam-118359-98 a passive_activity that year and any loss for that year would not be limited by sec_469 in contrast if they did not materially participate the nursing home activity was a passive_activity that year and any loss for that year could not be freely used to offset income because the determination of whether the nursing home activity is a passive_activity is based on each year's facts the taxpayers' nursing home activity could be considered passive in one year but not in the next year assuming that the examiner is correct that in the taxpayers did not materially participate in their nursing home activity and therefore the taxpayers' nursing home activity should be recharacterized from nonpassive to passive for purposes of sec_469 the issue to be decided by the national_office is whether this recharacterization is a change in a method_of_accounting under sec_446 this issue involves only the characterization of an activity as either nonpassive or passive each year the taxpayers review their facts and decide whether during that year they materially participated in their nursing home activity if the taxpayers did not materially participate their nursing home activity must be classified as passive under the sec_469 rules based on the facts present in one year the activity may be nonpassive in that year while in another year under the facts present in that year the activity may be passive under the argument advocated by the examiner each year that the activity changed from nonpassive to passive or vice versa the taxpayers would be required to file a form_3115 application_for change in accounting_method in each year_of_change the taxpayers would be required to compute an adjustment under sec_481 if for example a taxpayer materially participated in an activity in but did not in the examiner would have the taxpayer file a form_3115 for any amounts that were properly deducted in because the activity was nonpassive that would have been deferred had the activity been passive would be included in the computation under sec_481 similarly in the instant case the examiner believes that if the taxpayers did not materially participate in the examiner may bring into income in any amounts that were deducted in prior years that would not have been deductible in those years if the taxpayers had not materially participated in those years the examiner believes that this may be done by virtue of sec_481 without regard to whether the taxpayers materially participated in the nursing home activity in the prior years the examiner notes that this is because if a change from determining that a taxpayer materially participated in an activity to determining that it did not materially participate in the activity is a change in method_of_accounting sec_481 authorizes necessary adjustments to prevent amounts from being duplicated or omitted we do not believe that a determination of whether a taxpayer materially participates in an activity is a method_of_accounting in this case the taxpayers' determination of whether they materially participate in their nursing home activity does not determine into which period an item_of_income or deduction will be placed the tam-118359-98 taxpayers' determination does not involve the treatment of a material_item simply determining whether the taxpayers materially participated in their activity for purposes of classifying the activity as passive or not is not an item --it is not a recurring incidence of income or expense instead the taxpayers' determination establishes the character of their activity for that year--it is either passive or it is not passive once the character of the activity is determined then if the activity is passive the taxpayers must apply the statutorily mandated rules of sec_469 to any existing loss the issue involved in this technical_advice request is distinguishable from that addressed in 743_f2d_781 11th cir a case cited by the examiner in support for the conclusion that a method_of_accounting will be changed when the treatment of the taxpayers' activities is changed from nonpassive to passive under sec_469 as discussed in the examiner's submission the taxpayer in knight-ridder used a reserve_accounting method for its advertising revenue advertising customers that met certain criteria were entitled to a rebate of a portion of their advertising payment knight-ridder accrued advertising revenue as income and deducted an estimate of the amount that would be refunded under its rebate program knight-ridder was not obligated to pay and was therefore not entitled to deduct the advertising rebates until the advertiser met the rebate criteria the government proposed to change knight-ridder's method_of_accounting to the correct method knight-ridder agreed that its reporting was improper but argued that it was not a method_of_accounting subject_to the provisions of sec_446 and sec_481 knight- ridder argued that since it was deducting amounts that might never be deductible the proper time for the taking of deductions was not at issue the court concluded that knight-ridder's reserve_method of accounting would have reported excess_deductions as income when knight-ridder terminated its affairs thus the proper time for the taking of deductions was at issue in knight-ridder unlike the instant case the treatment of an item of expense the advertising rebates was at issue the instant case involves no item_of_income or expense but rather the factual determination of whether the taxpayers materially participated in an activity during a given year recently the united_states tax_court was presented with the argument that sec_469 was an accounting_method provision 110_tc_46 although the case was decided on other grounds the court gave some indication that it did not believe that sec_469 was an accounting_method provision for example the court stated- we note that although congress placed sec_469 in a part of the code entitled methods_of_accounting the legislative_history indicates that such treatment is not as significant as petitioner would have us believe the statute tam-118359-98 itself and the legislative_history treat sec_469 separately from the provisions dealing with accounting matters compare title v entitled tax_shelter limitations interest limitations which includes the provisions of sec_469 with title viii accounting provisions of the tax_reform_act_of_1986 publaw_99_514 100_stat_2085 h conf rept vol ii supra c b vol pincite id pincite similarly the court rejected the taxpayer's attempt to reinforce its method_of_accounting argument with language in the sec_469 regulations id pincite assuming that the taxpayers did not materially participate in the nursing home activity in the taxpayers mischaracterized their nursing home activity in when they failed to treat the nursing home activity as a passive_activity under sec_469 rules the taxpayers made an error in and the correction of this error is not a change in a method_of_accounting caveat a copy of this technical_advice_memorandum is to be given to the taxpayers sec_6110 provides that it may not be used or cited as precedent -end-
